U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One [ X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended June 30, 2009 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52703 Genova Biotherapeutics Inc. (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-4939361 (I.R.S. Employer Identification No.) 1461 A. First Avenue, Suite 360 New York, NY (Address of principal executive offices) Kinder Travel Inc. 1461 A. First Avenue, Suite 360 New York, NY (Name and address if changed from prior report) (646) 845-1920 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes []No[]N/A [X ] Table of Contents 1 Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer []Accelerated filer [] Non-accelerated filer []Smaller reporting company [X] Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court.Yes[]No[]N/A [X ] Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as ofAugust 10, 2009 Common Stock, $0.001 Table of Contents 2 Genova Biotherapeutics, Inc. (Formerly known as Kinder Travel Inc.) Table of Contents Page Part 1. FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 Part II. OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 17 Item 6. Exhibits 18 Table of Contents 3 PART I ITEM 1. FINANCIAL STATEMENTS Genova Biotherapeutics, Inc. (Formerly known as Kinder Travel Inc.) Balance Sheets (In Canadian Dollars) June 30, 2009 December 31, 2008 ASSETS (Unaudited) Current Assets Cash $ $ Accounts receivable, net of allowance for doubtful accounts - Total Current Assets Other Assets Intellectual Property - Medical Patents - Vehicles and Equipment, net of accumulated depreciation Website, net of accumulated depreciation Travel Agency Bond Total Other Assets TOTAL ASSETS $ $ LIABILITIES Current Liabilities Accounts payable $ $ Accrued liabilities Payroll Liabilities Sales Tax Payable Customer Prepayments - Shareholders' Loans Current Portion of long-term debt Total Current Liabilities Long Term Liabilities Loan payable - Total Long Term Liabilities - TOTAL LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Capital Stock Preferred Stock Authorized:10,000,000 shares with $0.00001 par value.Issued: Nil - - Common Stock Authorized: 990,000,000 common shares with $0.00001 par value Issued: 331,250,000 (Jun 30/09); 300,000,000 (Dec 31/08) Additional paid-in capital Accumulated Other Comprehensive Income Retained Earnings TOTAL STOCKHOLDERS' EQUITY (DEFICIT) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 4 Genova Biotherapeutics, Inc. (Formerly known as Kinder Travel Inc.) Unaudited Statements of Operations (In Canadian Dollars) For the Three For the Three For the Six For the Six Months Ended Months Ended Months Ended Months Ended June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 Sales $ Cost of Sales Gross Margin General and Administrative Expenses Automobile Expense Depreciation and Amortization General and Administrative Payroll Expenses Professional Fees Transfer Agent Fees - - Total Expenses Profit (Loss) from Operations Provision for Income Tax 0 0 0 - Net Operating Profit (Loss) $ Comprehensive Income(Loss) Net Profit (Loss) Foreign currency translation adjustment Total Comprehensive Income(Loss) $ Gain (Loss) per Share – Basic and Diluted Weighted Average Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 5 Genova Biotherapeutics, Inc. (Formerly known as Kinder Travel Inc.) Unaudited Statements of Cash Flows (In Canadian Dollars) For the Six Months EndedJune 30, 2009 For the Six Months EndedJune 30, 2008 Operating Net Income (Loss) $ $ Adjustments to reconcile net income (loss) to net cash flows used in operating activities Depreciation and Amortization Imputed interest of shareholders loans - Changes in operating assets and liabilities Accounts receivable Prepaid Expenses 0 Accounts payable Accrued liabilities - Payroll Liabilities - Sales Tax Payable - Customer Prepayments - Net cash flows from (used for) operations Financing Borrowings on debt Payments on debt Net cash flows from financing activities Effect of exchange rate changes Change in Cash Cash - Beginning Cash - Ending $ $ Supplemental Cash Flow Information Cash paid for: Income Taxes $ - $ - Interest $ - $ - Non Cash Transactions Stock issued to acquire patents $ $ - The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 6 Genova Biotherapeutics, Inc. (Formerly known as Kinder Travel Inc.) Unaudited Notes to the Financial Statements (In Canadian Dollars) Note 1 – Description of Business Genova Biotherapeutics, Inc. (the "Company") was incorporated under the laws of the state of Nevada as Kinder Travel Inc.The Company changed its name on April 24, 2009. The Company is a biotechnological drug development company with a focus on identifying, evaluating and acquiring new promising drugs for treatment and prevention of oncological and infectious diseases in human beings.Prior to that, the Company was a full-service travel agency, offering the full range of travel services including corporate travel, vacations, cruise holidays, and group tours. On April 20, 2009, the Company acquired the right, title and interest in three medical patents for the treatment of prostate and breast cancers. This transaction is explained in detail in Note 7. Effective July 1, 2009, the Company disposed of its travel related business assets. See Note 9. Note 2 – Basis of Presentation The accompanying unaudited interim consolidated financial statements ofGenova Biotherapeutics, Inc. have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the Company’s audited 2008 annual financial statements and notes thereto filed with the SEC on form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the result of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosure required in the Company’s 2008 annual financial statements have been omitted. Note 3 - Going Concern The Company’s financial statements have been prepared on a going concern basis, which contemplates the realization of assets and settlement of liabilities and commitments in the normal course of business for the foreseeable future. Since inception, the Company has accumulated losses aggregating to $180,800 and has insufficient working capital to meet operating needs for the next twelve months as of June 30, 2009, all of which raise substantial doubt about the Company’s ability to continue as a going concern. Note 4 - Long-Term Debt The Company has a note payable to a bank. The note is secured by a vehicle, bears interest at 7.89% per year and requires monthly payments of $226 until June2, 2010, at which time all remaining principal is due in full. Note 5 – Shareholder Loans As of June 30, 2009 and December 31, 2008, the total due to shareholders was $41,759 and $31,273, respectively. These loans are unsecured, non-interest bearing, and have no specific repayment terms. Imputed interest of $758 was calculated at a rate of 7.89% and recorded in additional paid-in capital at June 30, 2009. Note 6 – Related Party Transactions As of June 30, 2009, there are no related party transactions other than the shareholder loans. Note 7 - Acquisition of Medical Patents The Company approved the execution of an asset purchase agreement dated April 15, 2009 with Phoinos Oxford Lifesciences Limited, a company incorporated under the laws of the Federation of St. Kitts & Nevis, for the purchase of the right, title and interest in and to 3 medical patents. The patents will be amortized over its useful life of 17 years. Amortization for the period ending June 30, 2009 is immaterial to the financial statements. Table of Contents 7 As payment, the Company placed in escrow an aggregate of 31,250,000 shares of its restricted common stock valued at $0.0024USD per share, based on the trading price of the stock on April 15, 2009, for a total of $92,573 which will be subsequently transferred to the Phoinos Oxford Lifesciences Limited in ten (10) quarterly installments.
